Exhibit 10.1

PAPA JOHN’S INTERNATIONAL, INC.

Agreement For Service As Chairman

August 9, 2007

Papa John’s International, Inc. (the “Company”) and John H. Schnatter (the
“Chairman”) (each a “Party” and collectively, the “Parties”), who is the founder
of the Company, hereby agree to the following terms with respect to his service
as Chairman of the Board of Directors of the Company (this “Agreement”).  The
terms of this Agreement shall take effect as of the date first written above and
shall remain in effect so long as the Chairman is a director of the Company and
remains Chairman as elected by the Company’s Board of Directors.

1.             Duties and Responsibilities.  The Chairman shall serve as the
non-executive Chairman of the Board of Directors of the Company and advisor to
the Company whose duties and responsibilities under this Agreement shall include
those determined by the Board of Directors of the Company from time to time,
along with such other duties as may be agreed upon by the Parties, including the
following:

·

Chair meetings of the Company’s Board of Directors, with the ability to delegate
as desired or necessary.

 

 

·

Work with the Lead Independent Director of the Company and the Company’s Chief
Executive Officer (“CEO”) and Secretary to plan and develop (i) the schedule of
dates for regular meetings of the Board of Directors and (ii) the agenda and
schedule for each meeting of the Board of Directors.

 

 

·

Work with the Lead Independent Director and the CEO and Secretary to coordinate
the quality, quantity and timing of materials, information and presentations to
be provided to the Board of Directors.

 

 

·

Meet with the CEO on a quarterly basis to discuss issues and opportunities and
how to best realize the objectives of the Board of Directors or on a more
frequent basis, to the extent deemed necessary by the Chairman.

 

 

·

At the Chairman’s option, attend appropriate meetings of committees established
by the Board of Directors.

 

 

·

Provide information and insights, based on his significant knowledge of and
experience in the Company’s business, to the Board of Directors and the CEO.

 

2.             Stock Options.  In addition to any grants made pursuant to that
certain Agreement For Service as Founder (the “Founder’s Agreement”) or the
Exclusive License Agreement (the “License”), both of even date herewith, between
the Parties, the Company shall grant, under such stock option plan(s) as the
Company may deem appropriate, annual grants of stock options to the Chairman
with a minimum value of $300,000, or such greater amount -


--------------------------------------------------------------------------------


as may be determined by the Compensation Committee.  The specific terms of each
option grant, including the grant date and exercise price, will be determined by
the Compensation Committee and will be set forth in stock option agreements to
be executed by the Chairman and the Company.  The value of the stock options for
this purpose shall be determined using the Black-Scholes method, the binomial
options model or such other method reasonably acceptable to, and determined by,
the Compensation Committee (provided that the timing of stock option grants and
the methodology used to value such grants shall generally be substantially
similar to that associated with stock options granted to the Company’s senior
management or non-management directors during the same year).  The parties
hereby further agree that the option grants provided for herein will be in lieu
of any cash compensation that non-employee directors of the Company may
otherwise be entitled to from time to time during the term of this Agreement. 
For the avoidance of doubt, in the event that the stock options granted under
this Section 2 have been granted under a Company plan that provides for such
grants to, inter alia, consultants to, or advisors of, the Company, and any of
this Agreement, the Founder’s Agreement or the License is in effect, or Chairman
is otherwise serving as a consultant or advisor to the Company, for purposes of
the applicable stock option plan and agreement related to such stock options
granted hereunder, the Chairman shall be deemed to be providing services as a
“consultant” or “advisor” to the Company; in the event that the stock options
granted under this Section 2 have been granted under a Company plan that
provides for such grants only to non-employee directors, for purposes of the
applicable stock option plan and agreement related to such stock options granted
hereunder, the Chairman shall be deemed a non-employee director for so long as
he is serving in such capacity on the Company’s board of directors.

3.             Reimbursable Expenses.  The Chairman shall be entitled to
reimbursement of expenses incurred in connection with Company business pursuant
to Company policy; provided, that reimbursement for air travel aboard private
aircraft (including any aircraft owned by the Chairman), under this Agreement
and the Founder’s Agreement, shall not exceed $300,000 per year without the
written consent of the Compensation Committee.  For expenses other than those
associated with travel on private aircraft, the level of reimbursement shall
include First Class domestic and international travel.

4.             Prior Agreements.  This Agreement supersedes and replaces any and
all prior employment agreements and severance agreements, whether written or
oral, by and between the Company and the Chairman, other than the Founder’s
Agreement and the License.

5.             Governing Law.  These Terms shall be governed by and construed in
accordance with the laws of the Commonwealth of Kentucky, without reference to
principles of conflict of laws.

6.             Dispute Resolution and Binding Arbitration.  Chairman and the
Company agree that in the event a dispute arises concerning or relating to this
Agreement, such dispute shall be submitted to binding arbitration in accordance
with the rules of the American Arbitration Association then in effect.  The
arbitration shall be conducted before a panel of three (3) arbitrators in
Louisville, Kentucky (or such other place as the parties may agree).  Each party
shall designate one (1) arbitrator to serve on the arbitration panel, and the
two designed arbitrators shall then jointly select the remaining third
arbitrator.  Chairman and the Company agree that the arbitration procedure
provided for in this

2


--------------------------------------------------------------------------------


section will be the exclusive avenue of redress for any disputes relating to or
arising from this Agreement, and that the award of the arbitrator shall be final
and binding on both parties, and nonappealable.  The panel shall have discretion
to award monetary and other damages, or no damages, and to fashion such other
relief as the arbitrator deems appropriate.  The panel shall also have
discretion to award the prevailing party reasonable costs and attorneys’ fees
incurred in bringing or defending an action under this provision.  Each of the
parties hereto consents to the application of AAA Rules and waives any objection
as to venue or jurisdiction.  Each of the parties further agrees that all
dispute resolution proceedings, including, but not limited to, all discussions,
proceedings, submissions, settlements or other dispositions relating to any such
dispute, shall be considered confidential, shall be held in strict confidence by
the parties, and shall not be disclosed to any third party without the prior
written consent of the other party, except as required by applicable law. 
Neither party shall issue any press releases or make any public statements
relating to any pending or resolved dispute resolution proceedings without the
prior written consent of the other party, except as required by applicable law. 
Process in any action or proceeding referred to in the preceding sentence may be
served on any party anywhere in the world.  Judgment on any award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

Chairman

 

Papa John’s International,
Inc.

 

 

By:

/s/ John H. Schnatter

 

 

 

 

 

 

 

 

 

By:

/s/ Nigel Travis

 

 

 

 

 

 

 

 

 

 

Name:

John H. Schnatter

 

 

Name:

Nigel Travis

 

 

 

 

 

 

 

 

 

 

Title:

Chairman

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

 

Date:

August 9, 2007

 

 

Date:

August 9, 2007

 

 

4


--------------------------------------------------------------------------------